Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification is objected to because there is no proper antecedent basis present for the limitation in preliminarily-amended claim 10 defining the amount of DPTTC as being as high as 8% by weight relative to the weight of the monomer.  See page 6, lines 17-20.  This disagreement appears to be the outcome of Applicant attempting to eliminate a plethora of “range within a range” limitations but not realizing that amounts of not only DPTTC, but also sodium hypophosphite, had been originally recited and “2% to 8% by weight” had been attached to the latter, not the former.
The prior art cited hereinbelow discloses a quantity of DPTTC consistent with that originally mandated prior to the amendment and, therefore, will not meet the requirements of claim 10 as now written.  Applicant is advised that the Examiner would deem it proper to reject this claim in a later stage or prosecution assuming that the above matter is corrected by reverting to some form of the original claim language and still make the rejection final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Regarding claim 13, in an apparent attempt to substantially broaden out the scope of claim 13, much of the subject matter that would define other possible elements of the composition has been deleted leaving behind a claim that essentially says that the composition of claim 12 further comprises an admixture.  It is noted that the composition of claim 12 is already an admixture and would seem to be of the same scope as is ostensibly pursued here insofar as the transitional phrase used is “comprising” (which Applicant is reminded means it is open-ended and receptive to the inclusion of any other materials in addition to the water, mineral matter, and polymer dispersant).  Thus, the question of “an admixture of the composition with what?” is elicited.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In light of the Analysis offered above, it may be concluded that claim 13 is not further limiting of claim 12 because the latter already may include anything that would be encompassed by the admixture.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suau, WO 2015/079140 in view of Suau et al., U.S. Patent # 9,150,722.  To the extent that it evolved from a National stage application of the aforementioned international disclosure, U.S. Patent # 9,957,338 is believed to have an identical disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Suau (‘338) is directed to a method of making of making poly(meth)acrylic acid having a weight-average molecular weight and polydispersity consistent with that set forth in claim 1.  See column 2, lines  63-67.  Like the claimed method, there are employed at one or more stages of the polymerization process each of sodium hypophosphite, the trithiocarbonate compound DPTTC, and an initiator of which 
	On the other hand, it will be clear to anyone that the prior art copolymer possesses commercial utility.  There would otherwise be nothing motivating its development and intellectual property protection.  The Examiner takes notice of the fact that poly(meth)acrylic acid is widely recognized as having application as scale inhibitors, sequestrants, and, relevant to the present discussion, dispersants in a variety of systems including in slurries of mineral materials.  Suau (‘722) represents merely one of numerous patent- and non-patent literature documents espousing the utilization of these for stabilizing mineral dispersions, but calcium carbonate in particular, in water.  See column 9, lines 1-36.  Suau (‘722) is particularly of interest as a supporting reference due to its description of the formation of aqueous polyacrylic acid solutions under conditions quite similar to those taught by Suau (‘338) with a notable distinction being the absence of sodium hypophosphite as an ingredient because one of ordinary skill would infer the latter to have similar utility.
	Concerning claims 6-8, both disclosures contemplate the preparation of acrylic acid-methacrylic acid copolymers as target compounds.  See column 5, lines 14-24 of Suau (‘338) and column 6, lines 56-67 of Suau (‘722).  
	The scope of claim 14 is essentially the same as that of claim 1 except that the scope of the polymer is even broader given the absence of any molecular weight and polydispersity limitations.  It is appreciated that claims 1 and 14 set forth different objectives but the steps themselves are effectively the same.
s 2, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suau, WO 2015/079140 in view of Suau et al., U.S. Patent # 9,150,722 as applied to claims 1 and 3-16 above, and further in view of Bown et al., U.S. Patent # 6,003,795 and/or Golley, EP 614 948.
	It is acknowledged that, whereas the combined teachings of the aforementioned Suau disclosures do mention the application of the PAA/PMA as dispersants for stabilizing aqueous slurries of mineral materials, and especially calcium carbonate, they neither describe the utility of the slurries as coatings for paper substrates or a favored equivalent spherical diameter of the ground CaCO3 in that context.  On the other hand, the Examiner takes notice of the widely documented, and mature, practice of using calcium carbonate slurries to impart high gloss to paper substrates.  The high gloss is explicitly touted in column 1, lines 19-25 of Bown and may be inferred from the results summarized in the examples of Golley.  Both of these documents state a preference for particles with an effective spherical diameter of 2 microns or less.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


February 22, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765